In a proceeding to validate petitions nominating appellants as candidates of the Citizens Party in the general election to be held on March 18, 1975 for public offices of the Village of East Rockaway, i.e., appellant Frangello for mayor and appellants Williams and Miller for trustees, the appeal is from a judgment of the Supreme Court, Nassau County, entered March 7, 1975, which dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Christ, Acting P. J., Brennan, Benjamin and Munder, JJ., concur.